UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

Xx

ANTHONY C. HUGHES and LISA HUGHES, Civil Action No.:
1:19-cv-05755-LDH-CLP

 

Plaintiffs,
-against~

WILLMAN F,. BARBOZA RAMOS, DONLEN TRUST
And MULTIBAND FIELD SERVICES, INC.,

Defendants.
- -- x

 

PLAINTIFF’S RULE 26(a)(1) INITIAL DISCLOSURES

Pursuant to Fed. R. Civ. P. 26(a)(1), plaintiffs, ANTHONY C. HUGHES and LISA HUGHES,
serve these Initial Disclosures to Defendant WILLMAN F. BARBOZA RAMOS, DONLEN
TRUST and MULTIBAND FIELD SERVICES, INC. These disclosures identify those individuals
who may have discoverable information relevant to disputed facts alleged with particularity in the
pleadings.

These disclosures do not include the names of any potential experts retained or consulted by the
Plaintiffs. The Plaintiffs will produce information relating to experts as may be appropriate under
Federal Rule of Civil Procedure 26(a)(2) at the times provided by that Rule of any supervening
order of the Court.

These disclosures do not constitute waiver of any work product protection and are without
prejudice to any other issue or argument.

' Dated: December 17, 2019
COUNSEL FOR PLAINTIFFS
ANTHONY C, HUGHES and LISA HUGHES

Ve OM

ZINBARG, ILL AND LO@KAMY
By: EUGEME D. ZINBARG/£ SQ.
82-15 Northern Boulevard “

Jackson Heights, NY 11372

Phone (718) 651 — 6262

 
(A) Witnesses: The name and, if known, the address and telephone number of each
individual likely to have discoverable information that the disclosing party may use
to support its claims or defenses, unless solely for impeachment, identifying the
subjects of the information.

RESPONSE:

Persons likely to have discoverable information may include, but may not be limited to,
the following:

a) ANTHONY C. HUGHES
61-46 70" Street
Middle Village, NY 11379
Plaintiff

b) LISA HUGHES
61-46 70" Street
Middle Village, NY 11379
Plaintiff's Wife/Co-Plaintiff

c) RICHARDS PLUMBING AND HEATING
231 Kent Street
Brooklyn, New York 11222

Any and all employees of Richards Plumbing and Heating may have knowledge of
Plaintiffs work abtlity/history,

d) Any and all Plaintiff's health care providers, including but may not be limited to:

1- SEAN THOMPSON, M.D., FAAOS
175-61 Hillside Avenue — Suite 400
Jamaica Estates, NY 11432

Sean Thompson, M.D., FAAOS, and any and all other health care providers associated
with Sean Thompson, M.D. FAAOS, involved in the examinations, diagnosis, care, or
treatment of Plaintiff.

2- MICHAEL GERLING, M.D.
Jersey City Medical Center

355 Grand Street
Jersey City, NJ 07302

 
Michael Gerling, M.D. and any and all other health care providers associated with
Michael Gerling, M.D., involved in the examinations, diagnosis, care, or
treatment of Plaintiff.

3- AZADEH ESMAELLI, M.D.
88-12 Queens Boulevard
Elmhurst, NY 11373

Azadeh Esmaelli, M.D. and any and all other health care providers associated
with Azadeh Esmaelli, M.D., involved in the examinations, diagnosis, care, or
treatment of Plaintiff.

4. VINEETH PILLAI, DPT
Reach Physical Therapy
8444 Elliot Avenue
Middle Village, NY 11379

Vineeth Pillai, DPT and any and all other health providers associated with
Vineecth Pillai, DPT, invoived in the examinations, diagnosis, care, or treatment of
Plaintiff.

. 5- BERNARD OSEI-TUTY, M.D.
Krasner Chiropractic, P.C.
86-01 101 Avenue

Ozone Park, NY 11416

Bernard Osei-Tutu, M.D. and any and all other providers associated with Bernard Osei-
Tutu, M.D., involved in the examinations, diagnosis, care, or treatment of Plaintiff.

6- JONATHAN SCHWARTZ, M.D.
345 St. Nicholas Avenue
Ridgewood, NY 11385

Jonathan Schwartz, M.D. and any and all other providers associated with Jonathan
Schwartz, M.D. involved in the examinations, diagnosts, care, or treatment of Plaintiff.

7- SCOTT A. SPRINGER, DO
161-05 Horace Harding Expressway
Flushing, NY 11365

Scott A. Springer, DO and any and all other providers associated with Scott A.
Springer, DO involved in the examinations, diagnosis, care, or treatment of Plaintiff.

 
8- NAO YONEDA, M.D.
New York Presbyterian Queens
56-45 Main Street
Flushing, NY 11355

Nao Yoneda, M.D, and any and all other providers associated with Nao Yoneda, M.D.
involved in the examinations, diagnosis, care, or treatment of Plaintiff.

9- VIRAJ LAKDAWALA, M.D.
NYU Langone Health — Cobble Hill
83 Amity Street
Brooklyn, NY 11201

Viraj Yoneda, M.D. and any and all other providers associated with Viraj Lakdawala,
M.D. involved in the examinations, diagnosis, care, or treatment of Plaintiff.

(B) Documents: A copy of, or a description by category and location of, all documents,
date compilations, and tangible things that are in the possession, custody, or control
of the party and that the disclosing party may use fo support its claims or defenses,
unless solely for impeachment.

RESPONSE:
Plaintiff, ANTHONY C. HUGHES, is providing a copy of the Police Accident Report.

Plaintiff, ANTHONY C. HUGHES, is providing a copy of his medical records, including
operative reports and medical notes.

Discovery continues and subsequent relevant documerits may be produced by Plaintiffs,
Defendants, or both.

Plaintiffs request copies of any and all relevant documents or medical records Defendants
have in its possession or have obtained by subpoena/authorization/voluntary production.

(C) Computation of Damages: A computation of any category of damages claimed by the
disclosing party, making available for inspection and copying as under Rule 34 the
documents or other evidentiary material, not privileged or protected from disclosure,

 
on which such computation is based, including materials bearing on the nature and
extent of injuries suffered.

RESPONSE:

$10,000,000.00 for pain and suffering. Materials bearing on the nature and extent of
injuries suffered are annexed hereto.

(D} Insurance Agreements: For inspection and copying as under Rule 34 any insurance
agreement under which any person carrying on an insurance business may be liable
to satisfy part or all of a judgment which may be entered in the action or to indemnify
or reimburse for payments made to satisfy the judgment.

RESPONSE:
N/A

Plaintiffs request copies of any and all relevant documents Defendants have in their
possession.

Dated: December 17, 2019

Respectfully submitted,

 

 

BUG AR PS

ZINBAR) YRILL & LOCKAMY
Attormeys for Plaintiffs

ANTHONY C. HUGHES & LISA HUGHES
Federal I.D. No. EZ6458

State Bar No. 1041722

Phone (718) 651- 6262

ENEAD G,

 
Case 1:19-cv-05755-LDH-CLP Document8 Filed 12/18/19 Page 6 of 34 PagelD #: 42

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of a duplicate of the above foregoing Rule 26(a)(1) Initial
Disclosures of Plaintiffs ANTHONY C. HUGHES & LISA HUGHES has been served upon all
opposing parties, or their attorneys of records, by either certified mail, return receipt requested, hand

delivery, or telephonic or electronic document transfer on the 17" day of December, 2019.

CAMACHO MAURO MULHOLLAND, LLP

Attorneys for Defendants: William F. Barboza Ramos, Donlen Trust & Multiband Services, Inc.
40 Wall Street, 40" Floor

New York, New York 10005

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

  

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ABS-7 (1M page T of 2 Pagos New York State Department of Motor Vehicles
Paci POLICE ACCIDENT REPORT (NYC) 7
054 MV-104AN (7/11) :
Accidant No. Camplalnt
MV-2018-094- 002260 area MM] AMENDED REPORT |
1 Day of Week Miltery Tine No. of No. Injured No, Killed | aot Investigated at Scene LeftScane | Police Photss J 20
™ Manth Day | Year Vehicles CO (Covel | -
Li. 27 2018 TUESDAY |14:15 4 2 0 Reconstructed LI] soled Ne
VEHICLE 1 VEHICLE 2 BICYCLIST [] PEDESTRIAN [L]OTHER PEDESTRIAN

VEHICLE 4- Driver State of Lic. VEHICLE 2- Driver Stale of Lis.

2 {License lO Number 272599003 NY Ucense IONumber BOS 457856631662 No 2
- Drivar Ni Driver Ni

ae pitedon icone HUGHES, ANTHONY, C as printed on ikerse’ BARBOZA-RAMOS, WILLMAN, F 4

Address (include Number & Sireeg Apt No. P Address finctude Number & Streat) Apt. No.

61-46 70 STREET 18 SPRUCE LN

Cly of Town State Zip Cade O8y of Fown Stats Zip Coda a2

QUHENS NY PARLIN Ng Oassss 7
3 Dats of Birth Sax Unileansed No. of ts pub Date of Bisth Sax Unitcansed Decopants publi

th | D ¥i upa Top Month | o ¥ rope
3 [get | oF” | tors] a fT] fa paovegea EL | eM | Pe [eee lan [i fi Damaged
Name-exacty as printed on registration Sex [Date of Birth Name-exactly as pdintad on ragistralion Sex | Dats of Birth
. Menth Day | Year Month Day | Year
HUGHES, ANTHONY, ¢€ M so? 27 419795] DONLEN TRUST
Addrass (Include Number & Street) Apt No. | Haz, Releasad | Address (lncktde Number & Streets Apt No. | Haz. Released z
Mat .
1 [61-46 70 STREET Cato 3000 LAKESIDE DR eda

Gly of Town Stato ZipCode >, | Clty or Fown | > Stata ZipCode

QUEENS HY wes : | BANNOCRKBURN Ih 60015 34

Pliis Number State of Rag.| Vehieta Yaar & Make Vehkie Typa tag. Coda] Plata Number Sista of Rag. vahicta Year & Make Vahleta Type Ins. Code F
= HZS3386 NY 2015 BW SEDAN 100. XFNV71 Rg 2017 FORD ow /suv 999
1 TiskelAmast a 4 TiskeVAnast

Number(s} Numbers) ;

Violation Viglation : ane

Sectlon(e) : {sestonis) the i aT

Cheok if involved vehicle is: ho Check il invalved yehice is: ‘ -} Glrele the diagram’ below that describes the accident, or draw your own J 1
8 (mere than 95 inches wide; ‘| [more than 95 inches. wide; : diagram in sence a8. Nuiber. the vehicles.
L V} Eimore than 44 feat long; 4M} more ‘tian 34 feat long; we Rearend i Lett, Tum : Right Angie RigktTum [Head On

£ | Doperated with an ovenveight permit; E+ CJoperated with an ovenieight permit; . : v Ce TERS —I a

H | Cloperated with an overdimension permit. fy lopeatet wit an overdimension penlt. = < Ha Bt 5 © |,

1 VEHICLE 1 DAMAGE CODES Le : JVEHICLE’2 DAMAGE CODES SaaS en fe y Right Tum [Sieswipe 26
#7 | Box 4 - Point of Impact 1p 2 Ve Box t- Politotlmpact = | -1:4 2 Ceeriegection ; wae — [for pestle 1
4 || Box 2-Most Damage 4 {5 |b) Box2-MostDamage 2 Lode et te da 5 e aa

E | Enter up to three 3 4 5: | &| Enteruptothree fo a -[- 4]. 6 :}AGCIDENT AGHAM =

4 more Damage Codes | 7 2 3. 2 more Damage Codes. 2.12 [dep ay

Vehicia By | Mehble - BY MARKS. AUTOMOTIVE : "ING : 2
Towed: : Towed: : Le
To pon} Te. 51+ 53 GRATTEN st. f ee
sé . DIAGRAM ‘ATTACHED ON SUBSEQUENT PAGE
VEHICLE DAMAGE CODING: ES
4-13. SEE DIAGRAM ON RIGHT. mo ae
14, UNDERCARRIAGE 17. DEMOLISHED By 1 L
15, TRAILER 18. NO DAMAGE pepe pe pgs : B37
16, OVERTURNED 48. OTHER | : T ol “Cost of repairs to any 0 ore vehicle will be ay than $1000, JL
* og elon 10 e rl. Unknown/Unable to Determine Yes [No
Referenoe Marker_| Coordinates {ifavailatls) | place Where Accident Occurred: Claronxtaicnes CO Newyork] Queens [JRICHMOND
Lalitude/Noriting: Road on which accident occumed, CALYER STREET
40.730064 (Route Number or Stest Namey -
at 1)intersecting street MOULTRIE STREET
LongitudefEasting: cy coos {Route Number or Street Name}
- or 2)
rT 94743 Feet Miles Cie Ciw of Jepost, Nea re a S 8

Accident Desciption/Officer's Notes AT TPO MOTORIST OF VEHICLE 1 WAS DRIVING 8/8 on CALYER STREET WITH THE} 38

RIGHT AWAY WHEN MOTORIST OF VEHICLE 2 STRUCK HIS PASSENGER SIDE CAUSING THE VEHICLE TO 1

SPIN OUT AND CRASH ONTO THE SIDEWALK. MOTORIST OF VEHICLE 2 WAS DRIVING N/B ON MOULTRIE ue

STREET WHEN HE DISREGARDED THE STOP SIGN ON THE N/E CORNER OF MOULTRIE STREET T/O OF all

CALYER STREET THUS CRASHING INTO VEHICLE 1 BEFORE THEN STRIKING UNOCCUFIED VEHICLE 3 Pp

8 9 18 #1 12 13 14 15 16 ify BY TO 18 Names of af involved Date of Death Only
AAlL [2 4 1 {43 jm |5 (|12 |6 |31 D |7241 |HUGHES, ANTHONY, Cc
LipiQ fl 4 2 [52 [mM |S |12 [6 |- - BARBOZA-RAMOS, WILLMAN, F
i
N
Vi
a
L
¥v'
&
D
Officer's Rank Tax ID No, NCIC No. [Precinct Post/Secior | Reviewing Date/Time Reviewed
and Io Officer
Signature POM 962217 03030 | 034 SGT AREF H 32/03/2018 08:31
Print Name RE
THES igto coRRC RADARS GoodERUSS true and complete copy of a tecord on Hood TE CS necbr

file in the New York State Department of Motor Vehicles, Albany, New York,

GOMMISSIONER OF MOTOR VEHICLES

 

 
Page 2 of 2 Pagas New York State Department of Motor Vehicles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ABS-7 (1/19
and POLICE ACCIDENT REPORT (NYC) 75
094 MV-104AN (7/4 4} -
jAccdent No. Complaint
MV~-2018-094-002260 iGemee Cc aut 7st eet ee
, Day of Week Milkary Thee No, of No, Injured —[N9. Kile] pict invastigatad at Scena [r] | Let Scene” [Police Phoiss™ | 20
. Month Day ‘| Year Vehictes ff nen eneenene nnenteed CO lChveEZIne | >
11 2018 TUESDAY |14:15 4 2 0 Reconstructed FJ soidne
VEHICLE 3 VEHICLE4 C]atcyc.ist 1] Pepestrian L_J OTHER PEDESTRIAN
VEHICLE 3- Driver Stele of Uc. 9 VEHICLE 4- Driver State of Lie.
2 ELicsnse ID Number | Usanse 1D Number 34
- Driver Name -oxacily Driver Name - exactly -
as printed on dcense as printed cn license.
Address (Include Number & Street) Apt. No. BAdcdress dnokue Number & Street} Apt, No.
Chy of Town Stats Zip Cade City or Fawn Stata Ap Code 22
3 Date of Bidh Sex Unlicensed No. of ris publ Dais of Birth Sex Unicansed No. OF nt Public
GOUpal Ca S rope
3 Month Day | Yaar Cc 0 Pi pamaged 0 Month Day 1 Year cI 0 iP Darnaged oO
Name-oxacty as printed on registration Sex Date of Birth Neme-aractly as printed on registration Sex Date of Birth
Month Day | Year Month Boy | Your
Address (incite Number & Street Apt No. | Haz. Released | Address (netide Numbar & Sfrasty Apt. Na, | Haz, Released 2d
4 Mat Ll Het. x
1 Code, : Coda
City or Tour Stato Hip Code.” Lk City or Town a State ip Coda
Plats Number State of Reg. | Vehicla Yoar & Maks Vehicle Type * lag. "Cooa Piha Number Sista of Rag. jVahice Year & Make Vehicle Type Ins. Code x
5 HEMG6672 NY 2016 SMART SwW/SuUV 999. HPBS$32 NY 2004 HONDA sw/suv 639
1 TisketAast : (7 skatAreet
Number(s} rar | _o Nunber(s) :
Viclation io we a 2” [Violation |
Sactlon(s} “ eee 7. Psectori(ey . ved on
Check if involved vehicle is: ob “Check it invalved vehicle ian “eos. Y. -| Circle the diagram: below [ral describes the accident, or draw your own J 40
6 (more than 95 Inches wide; ot Cimore than 95 biches wide. Soles. \.[ diagram in ‘space #9. Number the vehicles.
1 =| ¥ | Cmore than 34 feet tang; | -¥:} Emére than-34 feet tong; * --- Rear Eng! Lott Tum." /RightAngie — [RightTum [Head On
E | (Goperated with an overweight permit: _ | E+} operated with an overweight permit: asd Cees Ve. . ; —: —
| Goperated with an averdimension permit, lopsied ‘wih an overdimension pemit..- — wR OL: 5 © i,
{ VEHICLE 1 DAMAGE CODES LVEHICLE 2 DAMAGE CODES bsideanel Cet ¥ Hight Tam [Sideswipe 26
7] © | Box 4 - Point of impact 1 2} | pox 1-Point of ‘Impact pow] 2 erage 8 wag — [for basite 10
q [| Box2-Most Damage 9 | | L | Box2- Most Damage . ge. ]8 | wae foe oe a lw . oe
E | Enter up fo three Fi 4 a; | E} Enter up 4 three’: UB fe4e] & ACCENT DIAGRAM.
4 more Damage Codes 148 118 | 19°: [.,.} more Damag Cades . ~ 11s) cPesE te py THE 37
Vehicta = By : : Véehésia 2 2
Towed: Towed, uae te fate : wa
“3 — DIAGRAM ATTACHED ON SUBSEQUENT PAGE
VEHICLE DAMAGE CODING: af
1-13. SEE DIAGRAM ON RIGHT. ee fe LP ae bh! ‘REGHT’ ANGLE
44. UNDERCARRIAGE 17. DEMOLISHED ” cee ae pee per Pon eee as
+5. TRAILER 18. NO DAMAGE J tph os PAB pes 8. : 28
16, OVERTURNED 19. OTHERS | WP oN Gost of repairs to any one 5 vehicle will be more than $1000. JL
ees, vo ae OM ae iz UnknewnfUnable to Determine [] Yes ["]No
Reference Marker | Coordinates (ifavaiatle) | place Where Accldént Occurred] BRONXTEIKINGS L] New yorkK[]aueens [J] RICHMOND
Lefitude/Northing: Road on which accident occurred CALYER STREET
40.730064 {Rouls Number or Street Namo} +
af 1) intersecting sfreet MOULTRIE STREET
Longitude/Easting: CoN rs (Route Number or Steet Name)
- m2)
73 .94743 Fest” Miles Coe Cow of oe :
Accident Description/Officer's Notes WHICH THEN HIT INTO UNOCCUPIED VEHICLE 4 PARKED DIRECTLY IN FRONT OF 30
VEHICLE 3, ACR # 85143841, MOTORIST OF VEHICLE 1 REMOVED BY EMT REGISTERED AMBULANCE 31 D 1
EMT JOURNEL. VEH 2 SELF INSURED ott,
SHEET

 

 

    

        
   
 

        

  

Post/Sector

 

NGIC No.

    

Tax ID No, Reviewing

Officer
SGT AREF

 

's Rank
and

   

    
  
 

   

   
 
 
 

PON

962217 02030 | 094

   

Name

file in the New York State Department of Motor Vehicles, Albany, New York, COMMISSIONER OF MOTOR VEHICLES

Date/Time Reviewed

    
   
   

12/63/2018 00:31

 

 
 

THOMPSON MEGHICAL

Orthapacdie Surgery

L SEAN THOMPSON, MD, FAAOS
Beard Certified Orthopaedic Surgeon

OPERATIVE REPORT

PATIENT NAME: Anthony Hughes
PATIENT DOB; July 27, 1975
DATE OF PROCEDURE: June 07, 2019

SURGEON: L. Sean Thompson, M.D.

ASSISTANT: Nadeem Mir, PA-C, please note surgical assistant was necessary to safely and
efficiently complete this procedure as it was performed in the surgical center without resident

or assistant available.
PREOPERATIVE DIAGNOSIS:

1, Right knee medial meniscus tear

2. Right knee synovitis complete

3. Right knee lateral meniscus tear

4, Right knee lateral tibial plateau chondromalacia

POSTOPERTATIVE DIAGNOSIS:

1. Right knee medial meniscus tear

2. Right knee synovitis complete

4. Right knee lateral meniscus tear

4. Right knee lateral tibial plateau chondromalacia

PROCEDURE PERFORMED:

1. Right knee medial meniscectomy and debridement
2, Right knee synovectomy 3 compartments

3, Right-knee lateral meniscectomy and debridement
4, Right knee chondroplasty lateral tibial plateau

175-61 HILLSIDE AVE 1045 PARK AVENUE _ 25 ROCKWOGPD PLACE
SUITE 400 GROUND FLOGR SUITE 335
JAMAICA ESTATES,NY 11432 NYC, NY 10028 ENGLEWOOD, NJ 07632

TELEPHONE: 718-291-1300 WWW. THOMPSONTOTALIOINTSNY.COM

855 LEHIGH AVENUE
SUITE 203
UNION, NJ 07083

FAX! 718-291-1330

7 owen

 
 

THOMPSON METICAL

Orthopaedic Surgery

L SEAN THOMPSON, MD, FAAOS
Board Certified Orthopaedic Surgeon

ANESTHESIA: LMA with intra-articular injection 1% lidocaine with epinephrine
POSITION: Supine
ESTIMATED BLOOD LOSS: Minimal

_ COMPLICATIONS: None

DESCRIPTION OF PROCEDURE: The patient is 43-year-old male presented with right knee
injuries consistent with 2 tear of the medial lateral meniscus, that did not respond to
conservative treatment. Patient was indicated for arthroscopic meniscectomy and
debridement ail risks and benefits were reviewed informed consent was signed in the
preoperative holding area the operative site was marked.

Peli

The patient was brought back into the or suite underwent anesthesia by the anesthesiologist
and was positioned supine on the OR table. The right lower extremity was prepped and draped
free in usual sterile fashion prior te commencement of procedure 4 timeout was called the

. operative site was verified. Preoperative antibiotics were administered !V for prophylaxis.

in.

ITth + x

The medial and lateral portals were injected using 1% lidocaine with epinephrine for pain
control and hemosiasis. A 3-rmm lateral portal was made using a #11 blade scalpel. The camera
and trocar were inserted into the suprapatellar pouch.

A diagnostic arthroscopy was initiated. (dentification'of the patella demonstrated chondral
injury. There there was no medial plica noted. The trochlea demonstrated no chandral injury.
The lateral and medial gutters demonstrated no loose podies, Examination of the medial
compartment demonstrated a tear of the medial mepiiscus. The chondral surfaces of the
medial femoral condyle and medial tibial plateau was found no chondral injury. An
arthroscopic examination of the ACL demonstrated noted tears. At this point the leg was
placed In the figure-of-four configuration to exqrnine the lateral compartment. Examination of
the lateral meniscus demonstrated a tear of fs lateral meniscus. The chondraf surfaces of the
lateral femoral condyle and lateral tibial plateau was found chondromalacia of the lateral tibial
plateau, There was extensive synovitis noted inall 3 compartments,

At this point, we turned our attention te the tear ofthe medial meniscus, Under direct
visualization a spinal needle was inserted into the metal compartment to assure proper

275-61 HILLSIDE AVE 2045 PARK AVENUE 25 ROCKWOOD PLACE 855 LEHIGH AVENUE
, SUITE4OD | GROUND FLOOR SUITE 335 SUITE 203
JAMAICA ESTATES,NY 21432 NYC, NY 0028 ENGLEWOOD, NJ 07631 UNION, N) 07083

TELEPHONE: 718-291-1300 WWW. THOMPSONTOTALIOINTSNY.COM FAX: 718-293-1330 |

 
 

THOMPSOR MEENGAL
Orthopnedie Surgery

L SEAN THOMPSON, MD, FAAOS
Board Certified Orthopaedic Surgeon

placement of the medial portal. Then using a #11 scalpel blade, a 3 mm medial portal was
established. The probe was then used ¥o assess the tear of the medial meniscus. The tear was
deemed not repairable and therefore using a combination of arthroscopic shaver,
radiofrequency wand, arthroscopic biters, a partial medial meniscectomy was performed. At
this point, the meniscus was probed again and found to be stable through Its attachment. An
extensive debridement was performed df this compartment.

We then turned our focus to the ACL. TheACL was probed and found to be intact and stable
without any tearing at the origin or insertion. fhe PCL was also noted and found to be Intact
and stable without any tearing at the origin or indprtion There is noted to be extensive
synovitis. A thorough synovectomy was performed using an arthroscopic shaver as well as a
radiofrequency device. {

At this point, the leg was placed in.a fgure-of foul configuration as we turned our attention to
the tear of the lateral meniscus. The probe was used to assess the tear of the lateral meniscus,
The tear was deemed not repairable and therefore using a combination of arthroscopic shaver,
radiofrequency wand, arthroscopic blters, a'partial lateral meniscectomy was performed. At
this point, the meniscus was probed again/and found to be stable through its attachment. An
extensive debridement was performed of this cornpartment. ,

 

The condyle and the tibia! plateau was frobed. There was found to have chondramalacia of the
lateral tibial plateau. Using an arthroscopic shaver as well as a radiofrequency wand, a
 chondropiasty was performed. The chondral surface was then probed again to assure stable

margins, \

At this point the leg was then placed in full eXtension and a complete synovectomy was
performed using an arthroscopic shaver and radiofrequency device.

Meticulous hemostatls was achieved using the radiofrequency device. The knee was suctioned
and drained and the portals were closed using 3-OMMonocryl sutures. Dry sterile bandage was
applied. The patient was transferred to the recoveryroom in stable condition,

oN

175-61 HILLSIDE AVE 1045 PARK AVENUE 25 ROCKWOOP PLACE 855 LEHIGH AVENUE

SUITE 400 GROUND FLOOR _” " SUITE 335 SUITE 203
JAMAICA ESTATES,NY 11432 NYC, NY 10028 ENGLEWOOD, NJ 07633 UNION,NJ 07083

FAX: 718-291-1330

TELEPHONE: 718-292-1300 89 WIWW.THOMPSONTOTAUGINTSNY.COM

   

FSi att

b OTER.

ain

 
Case 1:19-cv-05755-LDH-CLP Document 8 Filed 12/18/19 Page 12 of 34 PagelD #: 48

éodeAh

 

THOMPSON MEDICAL
Orihoparedic Surgery

L SEAN YHOMPSON, MD, FAAOS
Board Certified Orthopaedic Surgeon

L, Sean Thompson, M.D.

175-61 HILLSIDE AVE 1065 PARK AVENUE 25 ROCKWOOD PLACE 855 LEHIGH AVENUE
SUITE 400 GROUND FLOOR | ~ SUITE 335 SUITE 203

_», JAMAICA ESTATES,NY 11432 , NYC, NY 10028 _ ENGLEWOOD, NJ 07631 UNION,NI 07083

Oo :
redebHortee Pxe%z0?-9o0" o aw aionrsdmvoTAmentsiy.don [4 ¥/T ANAXtna6-289.0930

eee fp
2=eé

[ TPERE:

Wai

ITI §

 
 

TH

SMPSON MEDICAL,
Onihopaddte Surgery

L SEAN THOMPSON, MD, FAAOS

Board Certified Orthopaedic Surgeon
PATIENT NAME: Anthony Hughes
PATIENT DOB: 7/27/1975
DATE OF PROCEDURE: 3/18/2019
SURGEON: L, Sean Thompson, M.D,

 

ASSISTANT: Barry Hughes, PA-C, please note surgtcal assistant was necessary to safely and I
efficiently corplete this procedure as It was performed in the surgical center without resident

or assistant avallable,
PREOPERATIVE DIAGNOSIS:
1, Left knee medial mentscus tear posterior horn
2, Left knee synovitts complete
3, Left knee lateral meniscus tear posterlor horn
4. Left knee plica impingement medial femoral condyle
5. Left knee chondral damage grade 2 medial femoral condyle
POSTO PERTATIVE DIAGNOSIS:
1. Left knee medial meniscus tear posterior horn
2, Left knee synovitls complate
3, Left knee lateral meniscus tear posterior horn
4, Left knea plica Impingement medial femoral condyle

5, Left knee chondral damage grade 2 medial femoral condyle

PROCEDURE PERFORMED:

275-61 HILLSIDE AVE 1045 PARK AVENUE 25 ROCKWOOD PLACE
SUITE 400 GROUND FLEOR SUITE 333

JAIVIAICA ESTATES,NY 11432 NYC, NY 10028 ENGLEWOOD, Ny 07634

WWW. THOMPSONTOTALIOINTSNY.COM

    

TELEPHONE: 718-291-1300

a5 LEHIGH AVENUE
SUITE 203
UNIGNA 07083

FAK: 718-281-1330

 
 

THOMPEON MEDICAL
Onhopacdic Surgery

L SEAN THOMPSON, MD, FAAOS
Board Certified Orthopaedic Surgeon

1, Left knee medial meniscectomy and debridement posterior horn
2. Left knee synovectomy 3 compartments
3, Left knee lateral meniscectomy and debridement posterior horn
4, Left Knee Pica resection medial condyle femur
5, Left knee chondroplasty medial femoral condyle
ANESTHESIA: LMA with intra-articular Injection 1% fldocaine with epinephrine

POSITION: Supine
ESTIMATED BLOOD LOSS: Minimal

COMPLICATIONS: None

DESCRIPTION OF PROCEDURE: The patient Is 43-year-old male who presented with ieft knee
injurles consistent with a tear of the medlal meniscus, that did not respond to conservative
treatment. Consideration of preoperative measures Including physical therapy and activity
rodification without much Improvement was noted. Patlent was Indicated for arthroscapic
meniscectomy and debridement all risks and benefits were reviewed Informad consent was
slgned In the preoperative holding area the operative site was marked.

The patient was brought back Into the or sulte underwent a left knee block by the
anesthesiologist was positioned supine on the OR table the right lower extremity was prepped
and draped free In usual sterile fashion prior to commencement of procedure a tmeout was
called the operative site was verified. Preoperative antlblotics were administered [V for

prophylaxis.

The medial and lateral portals were Injected using 1% lidocaine with epinephrine for paln
contral and hemestasls. A lateral portal was made using the scalpel. The camera and trocar
were inserted Inte the suprapatellar pouch,

A diagnostic arthroscopy was Initlated there were no loose bedies In the medial or fateral
gutters, There was extensive synovitis in all 3 cornpartinents. Under direct visualization a
radial portal was made using the scalpel, There was @ tear in the posterior horn of the medlal

178-61 HILLSIDE AVE 1045 PARK AVENUE 25 ROGKWOCGD PLACE 855 LEHIGH AVENUE
SUITE 406 GROUND FLOOR SUITE 335 SUITE 202
JAMAICA ESTATES,NY 12432 NYC, NY 10028 ENGLEWOOD, NJ 07634 UNION, NI 07083

FELEPHONE) 718-291-2300 WI. THOMPSONTOTALIOINTSNY.COM FAX: 748-291-1330

 
 

THOMPEBN MEROAL

Onhopacdle Surgery

L SEAN THOMPSON, MD, FAAOS
Board Certified Orthopaedic Surgeon

meniscus. This tear was not repairable therefore a partial meniscectomy debridement was
performed using an arthroscopic shaver and stralght biter and ArthroCare wand the medial
meniscal attachment was probed and found to be Intact posteriorly.

The anterlor cruciate ligament was then inspected using a probe and the origin and Insertion
was noted to be intact without tearing. After complete synovectomy In all compartments we
were able to visualize the lateral compartment using a figure 4 position. The meniscal
attachment was probed and there was found to be tear in the posterior horn of the lateral
meniscus. A complete debridement was indicated and performed using a shaver a full radius,
arthroscopic biter and ArthroCare wand. The chondral surfaces were Inspected using @ probe

and the meniscal attachment was found to be intact.

The leg was then placed into full extension and a complete synovectomy was performed using
the arthroscopic shaver. Inspection of the patellofernoral articulation identified minimal
articular cartilage damage, However, there was 4 pilca noted to impinging on the medial
femoral condyle with grade 2 changes on the condylar surface that was affected, A plica
resection was performed using an arthroscopic shaver and ArthroCare wand on a low setting
and chondroplasty of the damaged medial condyle was also performed using the electrocautery
device on a low setting. At this point meticulous hemostasis was achieved using the
electrocautery device, The knee was then suctloned and dralned the portals were closed using
3-0 Monocryl sutures. A postoperative Injection of quarter percent Marcalne was administered
through the medial portal. A dry sterila bandage was applied, and the patlent's anesthesla was
reversed, The patient was then transferred to the recovery room ina stable condition.

2

175-64 HILLSIDE AVE 1045 PARK AVENUE 25 ROCKWOOD PLACE 658 LEHIGH AVENUE

suive 4e0 GROUND FLGOR SUITE 335 SUITE 263 .
JAMAICA ESTATES, NY 11432 NYC, NY 16028 ENGLEWOOD, N1.07634 UNION, NE 07083

PAM: 719-281-1930

 

TELEPHONE: 718-291-4300

 
Greenpoint Diagnostic Damaging Astoria Open JERI Alliam Dinenostic faving

Lie | Mabhath: Ava Frokha SY bill. SEGh RR Avo sted EY bite Ags St Mavhehie Aa o Radeeavenak bey EAA
Fob TPS Reese Bae eT ET Meh aes dT Pak Tse eR Pa fT PRE DTT Veh eV 8a FOS SGGE Pag, OOPS DARD Made
Patient Name: Tinghes, Anthony AGH: IH3Y DOBUTATTDTAAT)

CHT d: GRETA Patient Phone i: 7IN-363-1 701

Stinky Date: T2178 CPP Code: 74721

exam: MR LT RNER W/O CONURASE LIEEE Hexam ff: AS207270

Plivsichan: Meroasict, hori Physician Phone #: 718-380-0100

P26 CURE NTPOENT AN
BROOKREY SN, MV P1222

FEN AL REPORT
MRD OR THOR LIEU NN ET:
HISTORY: Lett knee pun

PROTOCOL: Sagittal proton density, and 12 weighted sequences. coronal PE and pny ePston POSOVETY
sequences. andl axtal 12 fib saturated seqtieneer Were obtained of the deli haces. Phin study sas performed ina
high liela AIRE

PRIORS: [O17 G7

FINDINGS:

Preliminary scout series were submitted aad reviewed sid are nonecentribulory,

CRUCIATE LIGAMENTS: The anterior and posterior cruciste Hyaments appear ritact and within herral
jinitis,

COLLNPERAL LIGAMENTS: ‘The aiedial colkiteral diggiaent aud the Letord colkuberab Hysictitons compiles
are ntact and within ner limits.

MENISCE: There ina stehtle dinear peripheral tvar along, ihe in the posterior horn medi meniscus, Vhe lateral
meniscus within warned limits

OSSEKOUS STRUCTURES: Phere is ne evidenvs of trieture or distocation, “Phe join spaces are preserved,
The alignment ix anatomic. The patelalemoral cartilige 1s within nornnd: [rity

EXTENSOR MECILANISM: The visualized portions ofthe quadriceps tendon aad patellar tendon are ice
and within normal limits.

There is a mild suprapatellar joint ellasien. There ts a bulohed posterior medial popliteal evst measuring apt te
LS cm.

TAIPRESSION
SUBELE PERIPILERAL TEAR OF THE POSTERIOR HORS MEDIAL ATENISCUS,
Sree ee *

natn

SUPRAPATIELLA BOJOINT iE EU SION,
POPLITEAL CYST, ey
OC

‘Thank vou for referring this patient tous for evaluation

 

 

les 4
34) Manimegrapha row avaiable at \liam Dissnostic Pneiiig,

‘Sts Facsimile warner) & udedated ond for tie of tig acd deluaal oe cedily tees baebe at as pefdpes cad Te roay contin fretoctedl Phowiih (rdorencttion. we lacli is praik cad
tal coatidential. Protecled Hodlir felatenmtion tray omhy be ateed or discleccd me decerbinee arb the baw aed beer nny’ he abject ta petoltées Cor saipanper tee of Farlhet
de-tniutte or others ise use of disclose the Satie imatica conta sed ia (Fe Wenearates it Hs sit
Lbbooiest fistat. Gots on ctirti on dy Hine thin cb bag Waite tite ot Pol OSE pisbess ditalyesiit:

 

divhosnre, Woven aon wagnilest recqacnt pean aris neti? cay
recerced Hilt Paastotssteaatonnet, phensa nedite (ig suricha tiie dats de
ire availible fop seview vin ait PACS sro eliei may be agvesoed da onch tag) Jper-enaliiealttacete cont

 
 

Nik MRA OT Sean C Elrasecen NeRay | Gone Dronsils Mameoursphy

 
Greenpoint Diagnostic Imaging Astoria Open MRI Allium Diagnostic Imaging

1024 Manhattan Avenue Brooklyn. NY 11222 23-08 30th Aventie, Aston, NY 1 E102 345 St Nicholas Ave Ridgewood NY 11385
Tek: (718) 389-5000 Fax: (718) 389-5054 Tek: (718) 726-2000 Fax: (78) 728-2724 Tek: C718) 408-5000 Fax: (718) 381-2090
Patient Name: Hughes, Anthony AGE: 043Y DOB:07/27/1975(M)

GDI #: GRP731 Patient Phone #: 748-565-1701

Study Date: 12/17/2018 CPT Code: 73721

Exam: MR LT KNEE W/O CONTRAST LEFT LExain #: A5207270

Physician: Merovici, Florin Physician Phone #: 718-389-0100

126 GREENPOINT AVE
BROOKLYN, NY 11222

Very truly vours,

JONATHAN SCHWARTZ MD
Electronically signed: 12/18/2018 10:38

3D Mammography now available at Allium Diagnostic Imaging

This fhesimile transtnittal is Huended only for use of the individual or cutity to which it is addressed. [t may conlain Protected Health Information. whieh is privileged
aud confidential, Protected Health Information may only be used or disclosed in accordance with the law and you may be subject lo penatiies for improper use of further
disclosure, If you are not the iniended recipient. you may not read. copy, distribute or otherwise use or disclose the information contained in this transmission. Hyatt
recived this transmission in error. please notil’y Uke sender imarediately auc request instruction on return or destruction of the Innentission. DICOM images anc results

are avaitable for review via our PACS system which may be accessed through hitp:/personalhealthimaging.com

MRI | MRA j| CT Scan | Ultrasound | X-Ray [| Bone Density | Marnmegraphy

 

 
Greenpomt Diagnostic Imaging -Astmia Open MRI Ablium Diagnostic Imaging
1024 Manhattan Avenue Brooklyn, NY I 1222 23-08 30th Avenue,Astoria, NY 11102 345 St Nicholas Ave Ridgewood NY 11385
Tel: (718) 389-5000 Fax: (718) 389-5054 Tel: (718) 725.2000 Fax: (718) 728-2724 ‘Tel: (718) 408-5000 Fax: (718) 381-2090

Patient Name: Hughes, Anthony AGE: 043Y DOB:07/27/1975(M)

GDE: GRP731 Patient Phone#: 718-565-1701
Study Date: 12/17/2018 CPT Code: 73721
Exam: MR RT KNEE W/0 CONTRAST RIGHT Exam # A3207269
Physician: Merovici, Florin Physician Phone # 718-389-0100
126 GREENPOINT AVE
BROOKLYN, NY 11222

PINAL REPORT

MRI OF THE RIGHT KNEE

HISTORY: Right knee pain

PROTOCOL: Sagittal proton density, and T2 weighted sequences, coronal T! and inversion recovery
sequences, and axial proton density fat saturated sequences were obtained ofthe right knee. This study was

performed in a high ffeld MRI
PRIORS: 2/2678

FINDINGS:,/
Preliminary scout series were submitted and reviewed and are noncontributO Ly.

CRUCIATE LIGAMENTS: The anterior and posterior cmeiate ligaments appear intact and within normal
limits,
COLLATERAL LIGAMENTS: The medial collateral ligament and the lateral collateral ligamentous complex

are intact and within normal linuts.
MENISCI: There is a normal shape size and contour ofthe anterior and posterior horns ofboth the medial and

lateral menisci without evidence ofmeniscal tearing.
OSSEOUS STRUCTURES: There is no evidence offtacture or dislocation. The joint spaces are preserved.
The alignment is anatomic. There is mild ilrngularity ofthe patellofemoral caitilage consistent with

chondromalacia patelia.

EXTENSOR MECHANISM: The visualized p0l lions ofthe quadriceps tendon and patellar tendon are intact

and within nonnal limits.
There is a mild suprapatellar joint effilsion. There is no popliteal cyst.

IMPRESSION
SUPRAPATELLAR JOINT EFFUSION.
CHONDROMALACIA PATELLA.

Thank you for refen-ingthis patient to us for evaluation

3D Mammography now available at Alltum Diagnostic Imaging

This facsimile transmittal & intended only for use of the individual or entity te which it is addressed, It may contain Protected Health Infannation, which is privileged
and confidential. Protected Health Information may only be used or disclosed in accordance with the Jaw and you may be subject to penallies for improper use of.further
disclosure. | f you are not the intended recipient, you may not read, copy, distribute or olhenvise use or disclose the information contained in this transmission. | f you
received this transmission in error, please notify the sender immediately and request instruction on return ov destruction ofthe transmission. DICOM images and results

are avaliable fer review via our PACS system which may be accessed through http://personaiheaithimaging.com
MRI | MRA | CTI Scan | Ultrasound | X-Ray | Bone Density | Mammography V

au yan

4

 
Greenpoint Diagnostic bnaging
1024 Manhattan Avenue Brooklyn, NY 11222
Tel: (718) 389-5000 Fax: (718} 389-5054

Patient Name: § Uughes, Anthony

GDI: GRP?1
Study Date: 42/17/2018
Exam: “MR RTKNEEW/OCONTRASTR
Physician: Merovici, Flol'in
126 GREENPOINT AVE
BROOKLYN, NY 11222
Very truly yours,

JONATHAN SCHWARTZ MD
Electronically signed: 12/18/2018 10:31

3D Mammography now availab

This facsimile transmittal is intended only for use of the individual or entity to whic
and confidential. Protected Heatth Information may only be used or disclosed in ace
disclosure, ifyou are not the intended recipient, you may not read, capy, distribute

received this transmission in error, please notify the sender immediately and request
are available for review via our PACS system which may be accessed through littp:/

MRI TtviRA I CT Scan I Ultrasound J

Astoria Open MRI
23-08 30%h Avenue, Astoria, NY 11102
Tel: (718) 726-2000 Fax: (718) 728-2724

Allium Diagnostic Imaging
345 St Nicholas Ave Ridgewood NY 11385
Tel: (718) 408-5000 Fax: (718) 38-2090

AGE: (W3Y DOB:0727/1975(M)
Patient Phone#: 718-565-1701
CPT Code: 73721

Exam # 45207269

Physician Phone#: 718-389-0100

HGHT

le at Allinm Diagnostic Imaging

hit is addressed. It may contain Protected Health Information, which Is privile_ged
ordance with fhe law and you may be subject to penalties for improper use of further
or otherwise use or disclose the information contained in this transmission. Ifyou
instruction on return or destruction ofthe transmission, DICOM images and results
personalhealthtmaging.com

X-Ray I Bone Density I Matmnography

 

 
89/84/2681

 

RECEIVED @4/a4/2019 11:17 7196518635 :
9 12:27 17183899616 TOTAL HEALTH GARE PAGE 42/83

* Frow: GF FaxMater To: Flotin fMerovict Page 4/2 Mata: 72/2019 11:14:52 AM

WANGER-PESIAI | (ei Gusere che
Be 13215) ae Fon (748)064-7426
Fam: (718)684-1427

    

 

u Fibrin Meroyici, MB Pattant: Anthony Haghes
! 426 Greenpoint Avenue MRN: ° 2858875
Brooklyn, NY ti222 ARCH 17783048
DOB: F2TNITS
Home Phone:
Exam Date: 7/2/2010 10:43 AM
Exam: MRI-3T CERVICAL SPINE NON
OONTRAST [72441 -

 

 

@tyvitte | ang-

EXAN: MRI-ST CERVICAL SPINE NON CONTRAST

HISTDRY: M47.12 Other spondylosis with myalepathy, cervical rejion

TECHNIQUE: Axial and sagittal images multhWelghted sequences of the cervical spine ware
obtalher on a 3.0 Tesla magnet.

COMPARISON, Nana.

 

   

NGS;

There is reversal of the normal cervical lordosis, Vertebral badies are normal In helght
fgnmant, There is multlevel degenerative dice disease with disc desiccation and
oss of disc height, There is mild diffuse heterogeneous marrow signal, No suspicious
arrow signal abnormnalitles dentified,

 

bateabhyte complex resulting Int severe left and moderate right neural forarninal narrowing,
here is moderate to severe canal stenosis with effacement of the ventral CSF space and -
Hement of the ventral cord, ;

i: Thera fs uncevertebral hypertrophy, facet arthropathy anc a posterior disc
steophyte complex resulting in mMaderate right greater than left neural foraminal

arrowing and moderate canal stenosis with affacatant of the ve ttral theonl sac.

> There is uncovertebral hypertrophy ard a posterior disc onteaphyte complex with
acet Brihropathy resulting in savers right and moderste left neural forarninal narrowina.
hereils savere canal stenosis with effacement of the ventral thecal sac and ipipingement
E the rlaht ventral cord.

 

  

6-C4: There is uncevertebral hypertrophy, feat arthrapathy aor & posterior diac
steophyte complex resulting in moderate left greater than right neural foraminal
arrawing and ftnild canal stanosis,

 
 

e |
[ of AN
Thit fax was sent with GF! FaxdVaker fax server. For nore informal on, visit natuneniZy Leo 1

ata] 1foas; 4] vil TDtUao| B@ al dad sped <0
YOutat Onl] #2o=Hsqrdoyar

 

——

| wyoo=eo «aday. Jal|dal|

 

 
49/84/2619

 

RECEIVED 69/44/2619 11:17 7186518635 ‘
12:27 171939899616 TOTAL HEALTH CARE PAGE 43/983

Flom: GEI RaxMaker To: Florin Merovicl «= Page: 220 ‘Date: 7tafauie di14d2 AM

Continued...

MRN: 2858875 Exam Date! 7/2, 2018 ’
Patient: Anthaty Hughes , Exam MREST GERVIGAL SPINE NON
Ai AT7TE3048 CONTRAST | 72147

 

Cy7-Tit No dise herntation, central canal, or fordminat stenosis,

IMPRESSION: : ‘
Theta is multilevel degenerative disc disease and facet arthrapat ty. At C3-C4 thefe Is
gevére left greater than right neural foraminal narrowing and mederate to severe canal
sterosia with imyingarnent of the ventral card. At C4-CS there is moderate night areaater
than left neural foraminal harrowing and moderate canal-stennsii, At €5-C6, there Is
severe Fight greater than leff neural foraminal narrowlhg with severe canal stenosis with
impingement of the right ventral cord, At C@-C7 there is madera‘e left greater than right
neufal forarminal narrowing.

 

 

— de

 

lay 2 OR

Reporte and Imagae-are available an the Phyelalans Portal.

a55 soot 4O]O1@ V1 @o@uda (o

‘This fax was sent with GFL FaxMaker fax server. For mote infor atlon, visit: httipviwww.gfl.com

 

az @ = 4a42@ Avra fFUNc lia VEE

 

 
 

Jersey City Medical Center

Patient: HUGHES, ANTHONY Admit: 8/16/2019 Disch; 8/17/2019
MRN: 0002012459 Service:  Meclicai
Acoount # 1922800043 Attending: Gerling MD, Michael C

HOR/Age/Sex: 727975 4d years Male

 

 

 

{ Progress Note-Physiclan

DOCUMENT TYPE: Progrees Note-Physician

SERVICE DATE/TIME: BAIG2019 21:49 EDT

RESULT STATUS: Auth (Verified)

PERFORMED INFORMATION: Helman 00,Erick (8/46/2019 21:23 EDT)
SIGNED INFORMATION: Heiman DO, Erick (8/16/2019 21:23 EDT}
JCC ORTHO POST.OP NOTE

Patien: HUGHES, ANTHONY MAN: 6002012459 Fin: 1922800043
Age: 44years Sox: Mala DOB: 07/27/1975

Associated Diagneses: Nons

Author: Heiman DO, Brick

JERSEY CITY MEDICAL CENTER
DEPARTMENT OF ORTHOPAEDIC SURGERY
POSTOPERATIVE NOTE
PROCEDURE; 05-6 ACDF, C4-5 disc replacement
SUBJECTIVE: Pt seen and examined at bed, dolng well. Tolerating liquids and dlet. Has not been out of bed. Gomplains

of pain that is controlied with pain rneds, Denies rumbness, tingling, weakness In BLUE, Denles fevers, chilis, N/V/D.
Denies palpitations, chest pain, SOB.

Vital Stans (last 24 brs} Last Charted .
Temp Oral OB.3 DEGF (AUG 16 20:00)

Resp Rate fA BRAMIN (AUG 16 20:13)
SBP H 488mmHg (AUG 16 20:13)
DBP Hg6mmHg (AUG 16 20:13}
Spoz 96% (AUG 16 20:43}
Woaight 103,63 kg (ALIG 16 06:39}
Height 177.80 cm (AUG 16 08:39)
OBJECTIVE:

Dressing on anterior neck c/df, minimai swelling noted throughout neck.
BL UE:
AIN/PINAMIRAG intact
SILT R/UIM

R teens 41/5, L iflceps 4/5
Intaot distal pulses w/ brisk capillary rail)

X-RAYS ORDERED: na UPLOABED TO PACS: na

POST-OP AB; ancef

 

 

LEGEND: *=Corrected @=Abnormal C=Crilical Le Low H=High'f=Fooinote #-Interp Gata ReRef Lab
Request ID: 354073423 Page 135 of 220 Print DatevTime: 9/0/2019 16:49 EDT

 
Jersey City Medical Center

Pationt: HUGHES, ANTHONY Admit: 8/18/2019 Diseh: 87/2019
MRN: 0002012459 Service:  Madieal
Account 4922800043 Attending: Gerling MD, Michael C

BOB/AgeSex: 7/27975 44 years Mate

 

 

Progress Note-Physiclan

CVT PROPHYLAXIS: SCDs
PAIN CONTROL, iv pain meds

FOLEY: na

Electronically Signed on 08/16/2019 24:23 EDT
Heiman DO, Erick

 

Gerling MD, Michael 0

DOCUMENT TYPE: Progress Note-Physician

SERVICE DATE/TIME: 8/47/2019 06732 EDT

RESULT STATUS: Auth (Verified)

PERFORMED INFORM ATION: Romanelli DO, Filippo (84 7/2018 06:34 EDT}
SIGNED INFORMATION: Romanelli GO, Filippo (6/17/2019 06:34 EDT)

Orthopaedic Progress Note - FR

Patient: HUGHES, ANTHONY MAH: 0002012459 PIN: 4922800043
Age: ddyaars Sex: Mala DOB: OF77/1878

Associated Dingnosas: Nona

Author: Romanelli 25, Filippo

Orthopedic Progress Note:

subjective:
Pt seen and examined bedsile resting comfortably in NAD, Pt currently rating pain as a 4/10 to affected extremity. Pt
denies any overnight events, VSS, afebrile. Pt currently denies any chest pain, shortness of breath, nausea, vorniting,
fevers, chills, Pt passing gas, tolerating PO intake. pt is incredibly satisfied wilh improvements in numbness and
weakness to RUE af this time

Allergies (1) Active Reaction
Avelox FHROAT CLOSES
icati ctf

Sehedulod: (44)

ACETAMINOPHEN INJ 1,000 mg 100ml, IV Plagyback, Every 8 Hr irdrvi
amLQoiPire 10 ing TAB 10 mg 4 Tab, Gral, Daily

ATORVASTATIN 20 ma TAB 20 mg 4 Tab, Oral, Bedtime

ceFAZalin INJ PRENNX 4 g SO mL, IV Piggyback, Every & Hr Intryl
DOGUSATE SODIUM 460 my CAP 100 mg 1 Cap, Oral, 2 times a Day
RYdrOXYzine PAMOATE 25N1G CAP 25 mg 1 Cap, Oral, Every G Hr

’ Non Formulary Medication Seo Instructions, Oral, Daily

Non Formulary Medication 5 mg, Oral, Dally

PREGABALIN CAP 50 MG 40 mg 1 Cap, Oral, 3 Tines a Day
SERTRALINE 50 MG TAB 50 img 1 Tab, Oral, Daily

 

~ LEGEND: "sCorected @=Abnormal GxCrllical L=Low H=High [Footnote #=Interp Data ReRef Lab
Request iD: 364073423 Page 196 of 220 Print DatesTime: 9/0/2049 16:19 EDT

 

 
Jersey City Medical Center

Patient: HUGHES, ANTHONY Adirrat: BMB/2019 Disoh: aft 7/2019
MRN: 0002012459 Service; Medical
Account #£ 4922800043 Altending: Gerling MD,Michael C

DOBAgefSex: 7/27/1975 44 years Mate

 

Progress Note-Physician

VALSARTAN 320 mg TAB 320 mg 1 Tab, Oral, Daily

Continuous: (7)

SODIUM CHLORIDE 0.9% 4,000 mi. 7,060 ml, IV, 100 mL/Hr

PRN; (8 , ‘

DILAUDID 0.6 mg/0.5 mL, INJ 0.5 mg 0.6 mL, IV Push, Every 40 Min
diphenhydrAMINE 50 mglmL INJ 12.5 mg 0.25 mL, IV Push, Gvery 4 Hr
fentaNYL 180 meog/2 mL 26 meg, !V Push, Every 5 Min

MORPHING 2 magimb INJ 2 mg 1 mb, 1 Push, Every 4 Hr
ONDANSETRON 4NiG/2Mi. INJ 4mg 2 mi, IV Push, Daily

oxyCODONE 5 MG TAB (IR} Sing 1 Tab, Oral, Every 4 Hr

oxyCODONE 5 MG TAB (IR) 10 mg 2 Tab, Oral, Evary 4 Hr

SODIUM CHLORIDE 6.9% FLUSH 70ML SYR 3 ml, [Vv Push, As DirectedElevated cholesterol
HTN (hypertension)

Risk for faleObiestive:

Vital Stuns (last 24 hr st Charted
Temp Oral 98.1 DEGF (AUG 17 04:00}
Resp Rate 47 BRIMIN. (AUG 17 04:00}
SBP 130 mmHg (AUG t7 04:00)
DEP 7G mmHg (AUG 17 04:00)
Spor 05% {AUG 17 04:00}
Welalit 103.63 kg (AUG 16 08:39}
Height 177,80 om (AUG 16 08:39}

Sem NAD, AAOK3
Neck supple - dressing clean, dry and intact, c-collar in place

Inspection: dressing cfd/i, ne effusion noted,

Palpatiar: compariments soft, nontip ,
MSK: 8/6 AIN/PIN Ulna Netve, 4+ triceps and biceps strength, 5/6 doltaids
Neuro: SILT C5-T1 Dermatoame - No sensory changes at this time
Vascular: fingers warm & well perfused, cap refill < 2 seconds

AIR.
44 YO M , POD WH , sip C408 DISC REPLACEMENT, CS-C6 ACDF

- weight bearing status: WBAT BIL LE

~ Abx: Ancef x2 to be campleted today

- BVT prophylaxis: OOB, SCDs

- Pain Controk _ Ofirmev, Oxy, Morphine PRN

+ will fA morning labs

« Gonsults: PT/OT - please Evaluate today

- may remove c-collar while in bed, tobe worn atalitime wien OOB

- Dispo: Planning Discharge to home POD #1 pending PT evaluation and pain central

 

LEGEND: *=Corrected @=Abnormal C=Critical L=Low H=High feFoatnote #=Intero Data R=Ref Lab
Request ID: 364073423 Page 13/ of 220 Print Date/Time: 9/9/2019 1619 EDT

 
Jersey Cily Medical Center

Patient: HUGHES, ANTHONY Admit: 8/6019 Biech: 84 7/2019
MRN: 0002012459 Service: Medical
Account # 4922800043 Attending: Gerling MD, Michael C

DOBfAgelSex: 7/274975 44 years Male

 

 

f Progress Note-Physician

Electronically Signed on 08/17/2019 06:34 EDT
‘Romanelli DO, Fitippa

Gerfing MD, Michael C

 

 

, Progress Notes

DOCUMENT TYPE: Progress Note-Physician

SERVICE DATE/TIME: 8/16/2019 31:19 EDT

RESULT STATUS: Auth (Verified)

PERFORMED INFORMATION: Heiman DO, Erek (8/15/2019 21:23 EDT)
SIGNED INFORMATION: Heilman DO,Enek (8/46/2019 24:23 EDT)
JCMG ORTHO POST-OP NOTE

Palien:k HUGHES, ANTHONY MBN: 6002612459 FIN; #922800043
Age: 44yeem Sex: Mala DOB: O7/27N875

Associated Diagnoses: Mone

Auther: Hofman BO, Erick

DEPARTMENT OF ORTHOPAEDIC SURGERY
POSTOPERATIVE NOTE

PROCEDURE: GS-6 ACOF, C4-65 disc replacement

SUBJECTIVE: Pt seen and examined at bed, doing well. Tolerating liquids and diel Has not been out of bed. Complains
of pain that Is cantrofled with pain meds. Denles numbness, tingling, wealness In BLUE. Denies feyers, chills, NAV/D.
(Henies palpitations, chest pain, SOB,

Vital SION (149 24 10S) mone Last Qharted ume
Temp Oral 9B,3 DEGF (AUG 16 20:00)

Resp Rate 18 BRAMIN (AUG 46 20713)

SBP H 169mmelg (AUG 16 20:13)

DBP Hsémimkig (AUG 16 20:13)

SpoOz 96% (AUG 16 20:13)

Wolght 108.83 kg (AUG 16 (16:39)

Height 177.80 cm (AUG 16:08:39)

OBJECTIVE:

Dressing on anterior neck cfdi, minimal swelling noted throughout neck.
BL UE.

AIN/PIMAM/R/U intact

SILT RUM

 

LEGEND: *=Corrected @=Abnormatl CsCiitleal L-Low H=High f=Footnote #+Interp Data ReRef Lab
Request iD: 354073423 Page 138 of 220 Print Date/Time: 9/9/2019 16:19 FDOT

 

 
ee

Jersey City Medical Corter

Pattant: HUGHES, ANTHONY Adralt: 862019 Disch: 84 7/2019
MRN: 000201 2459 Service: Meciival
Account #: 4922800043 Attending: Gerling MD,Michae! C

DOB/Age/Sex; 7/27/1975 4dyears = Male

 

 

_.Progress Notes

R frleeps 4+/5, |. triceps 5/5
intact distal pulses w/ brisk cagitiery refill

X-RAYS ORDERED: na UPLOADED TO PACS: na
POST-OP ABX: ancef

DVT PROPHYLAXIS: SCDs

PAIN CONTROL: lv pain meds

FGLEY: na

Flectronically Signed on 08/16/2019 27:23 EDT
Heilman DO, Erick

Gerling MD, Michael C

DOCUMENT TYPE: Progress Note-Physician

SERVICE DATE/TIME: 872018 06.32 EDT

RESULT STATUS; Auth (Verified)

PERFORMED INFORMATION: Romanelli DO, Filippo (84 7/2019 06:34 EDT)
SIGNED INFORMATION: Romanelll OO, Filippo (84 7/2019 06:34 EDT)

Orthopaadic Progress Nofe - FR

Patient’ HUGHES, ANTHONY MAN: Q602012458 FIN; 1922800043
Age: 44 years Sex: Mala DOB: O7727/1978

Associated Biagnesas! None

Author: Fgrusnalli RO, Filppo

Onthopedia Progress Note:

Sublactiva,

Pt seen and examined bedside resting comfortably in NAD. Pt currently rating pain as a 4/10 to affected ex{remity. Pt
denies any overnight events, VSS, afebrile, Pt currently denies ahy chest pain, shortnese of breath, nausea, vorniting,
fevers, chills. Pt passing gas, tolerating PO intake, pt [s Incredibly satistied with Improvements in numbness and
weakness to RUE at this time

Allergles (1) Active Reaction

Avelox THROAT CLOSES

Medications (20) Active

Scheduled: (14)

ACETAMINOPHEN INJ 4,006 mg t00 mL, IV Piggyback, Every 8 Hr Intvt
amLOptPine 10 my TAB 15 mg 1 Tab, Oral, Daily

 

LEGEND: "Corrected @=Abnormal C=Critical L=Low H=High'f=Footnote #=Interp Data R=Ref Lab
Request iD: 384073423 Page 139 of 220 Pint DatefTime: 9/9/2019 16:19 EDT

 
Jersey City Medical Center

Patlent: HUGHES, ANTHONY Adrnit: 8/16/2019 Disch: 4/47/2019
VIRN: 0002012459 Service: Medical
Account # 41922800043 Aliending: Gerling MD,Michael

DOBAge/Sex: 7727975 44 years Male

 

 

t Progress Notes
ATORVASTATIN 20 mg TAB 20mg 1 Tab, Oral, Badtime

ceFAZotin INI PREMIX 4 g 50 mL, IV Piggyback, Every 6 Hr tnirvl
DOCUSATE SODIUM 100 my CAP 160 mg t Cap, Oral, 2 times a Day
hydrOXYzine PAMOATE 25MG CAP 26 mg t Gap, Oral, Every 6 Hr
Non Formulary Medication Sae Instructions, Oral, Dally

Non Formulary Medication 5 mg, Oral, Daily

PREGABALIN CAP §0 MG 50 img 1 Cap, Oral, 3 Times a Day
SERTRALINE 50 MG TAB S0 mg 7 fab, Oral, Dally

VALSARTAN 820 mg TAB 320 mg 1 Tab, Oral, Daily

Continuous: (4}

SODIUM CHLORIDE 0.9% #,000 mL 7,G06 mL, FV, 100 mL/Hr

PRN: (8)

DILAUDID 6.5 ma/d.8 mi. IND 0.5 mg 0.6 mi, IY Push, very 10 Min
diphenhydrAMINE 80 mg/mL ING 12.5 nig 0.26 mL, [V Push, Every 4 Hr
fentaNYL 700 med/amb 25 meg, 1V Push, Every 5 Min

MORPHINE 2 magimLl INJ 2 mg 1 mi, IV Push, Every 4 Hr
ONDANSETRON 4MGIML INS 4m 2 mL, 1V Push, Daily

oxyCODONE 6 MG TAB (IR) Sing 1 Tab, Oral, Every 4 Hr

oxyCODONE § MG 748 (IR) 10 my 2 Tab, Oral, Every 4 Hr

SODIUM CHLORIDE D.9% FLUSH 4GML SYR 3 mL, fV Push, As DirectedElavated cholesterol

HTN (hypertension)

Risk for fallsQbjective:

Vital Sians (last 24 hrs) Last Charted

Temp Oral 98.1 DEGF (AUG 17 04:00)
Resp Rate 17 BRAMIN (AUG 17 04:00)
SBP 430 nang (AUG 17 04:00)
pBP 76 mmitg (AUG 17 04:00}
Spo2 95% (AUG 47 04:00)
Weight 403.83 ky (AUG 16 06:39)
Height 477,80 om (AUG 16 66:39}

Gem NAD, AAOQKS
Neck supple - dressing clean, dry and Infact, o-collar In place

Inspection: dressing o/dA, no effusion noted,

Palpation: compartments soft, nontp

MSI: 6/5 AIN/PIN,Uina Nerve, 4+ triceps and biceps strength, 5/5 deitcids
Neura SILT C5-T1 Bermatome - No sensory changes at this time
Vascular: fingers warm & wall perfused, cap refill < 2 seconds

Al:
#4YO M, POD #1 , sip G4-05 DISC REPLACEMENT, C6.C6 ACDF

 

LEGEND: *=Corrected @=Abnormal C=Critical L=Low H=High f= Footnote #=Interp Data R=Ref Lab
Request ID: 384073423 Page 140 of 220 Print Date/Time: 9/9/2049 16:18 EDT

 

 
 

Jersey City Medical Center

Patient: HUGHES, ANTHONY Adit: BAG/2019 Disch. af 7/2019
MRN: 0002012459 Service: Medical
Account #& 1922800043 Attending: Gerling MD, Michael CG

DOB/Age/Sex: 7/27N975 4d years Male

 

 

| Progress Notes

- welght beaving status: WBAT B/L LE

+ Abx: Ancef x2 to be completed today

- OVT prophylaxis: OOB, SCDs

- Pain Contral:  Ofirmey, Oxy, Morphine PRN

~ Will fu morning laba

- Consults: PT/OT - please Evaluate today

- fnay remove c-collar while in bed, to be worn at all time when OOB

- Dispo: Planning Discharge to home POD #1 pending PT evaluation and pain control

Electronieally Signed on 08/17/2019 06:34 EDT
Romanellf Q0, Filippo

Gerling MD, Michael C

 

Surgical Documantation

DOCUMENT TYPE: Operative Report

SERVICE DATETIME: B/1G/2019 16.14 EDT

RESULT STATUS: Auth (Verified)

PERFORMED INFORMATION: Romanelli DO, Filippo (8/16/2019 16:16 EDT}

SIGNED INFORMATION: Gerling MD,Michael C (8/16/2019 18:66 EDT); Ramanatii

DO, Filippo (8/16/2019 16:16 EDT)

ACMG Ortho Brief Op Note
Patient: HUGHES, ANTHONY MAN: 0002072458 FIN; qo2ngcon4s
Age: 44 years Sex: Mala DOB: 0727975

Associated Diagnases: None
Author: Romanalli BO, Filppo

JERSEY CITY MEDICAL CENTER
DEPARTMENT OF ORTHOPAEDIC SURGERY

BRIEF OPERATIVE NOTE
Preoperative Diagnosis: C5-C6 Herniation, C4-C5 Disc Herniation, Cervical Spine myelopathy
Postoperative Diagnosis: Same
Procedure: C4-C6 Disc Replacement, C5-C6 ACDF

Suraeor: Dr. Gerling

 

LEGEND: *“Carrected @=Abnormal C=Critcal Le Low H=High'feFootnote #=Interp Data R=Ref Lab
Request I: 364073423 Page 141 of 220 Print Date/Time: 9/9/2019 16:19 EDT

 
Case 1:19-cv-05755-LDH-CLP Document 8 Filed 12/18/19 Page 29 of 34 PagelD #: 65

Jersey City Medical Center

Patient: HUGHES, ANTHONY Admit: BG/2019 Disch: 8/17/2019
MRN: 0002012459 Service: Medical
Account #: 4922800043 Attending: Gerling MD,Michael C

DOBAge/Sex: 727975 44 years Male

 

 

f Surgical Documentation
Assistant: Dy, Pyun

anesthesia: GETA ~

Biood Loss: Minimal

Implants: See op-note

Tourniquet Time: n/a

Drains: none

Specimen: none

Cornplications: None

Disposition: PACU stable
Elactronically Signed on 06/16/2019 16:46 EDT
Romanelff 00, Filippa

Eleelronioally Signed on 0846019 18:56 EDT
Gerling MD, Michael C

 

“LEGEND: *=Corrected @eAbnormal C=Critical L=Low H=High f=Footnote #=interp Data R= Ref Lab
fequest ID: 364073423 Page 142 of 220 Print Date/Time: 9/9/2019 16:19 EDT

 

 
 

Jersey City Medical Center

Patient: HUGHES, ANTHONY Admit: 8AG2015 Disch: 87/2019
MRN; 0002012459 Service: Medical
Acoount # 1922800043 Attending: Gerling MD,Michael C

DOBAgelSex: 7/27/1975 44 years Male

 

 

 

i Surgical Documentation

DOCUMENT TYPE: Oparative Report

SERVICE DATE/TIME: . 6/16/2019 16:59 EDT

RESULT STATUS: Auth {Verified}

PERFORMED INFORMATION: Gerling MD,Mishael C (8/16/2019 17:33 EDT)
SIGNED INFORMATION: Gerling MD,Michael C (8/16/2019 77:33 EDT}
OPERATIVE REPORT

Jersey Clty Medical Center
Patient Narne: Anthony Hughes

Surgeon: Michael Gerling M.D,
Co-surgeon / Assistantis); Joseph Pyun, MD; Jessica Amoona, PA
Date of Procedure: 08/16/2019

INDICATIONS:

The patient presents with cervical dlak hemlations after a traumaile injury to the cervical spine with severe Hock pain
radiating to the upper extremity, with numbness and weakness In ihe root signature pattom, There is weakriess on
exarnination and MRI dernonstrates posterior disc herniation correlating with symptoms. The right C6 and G7
Dermatornes had sensory loss and there was marked weakness 2/5 and atrophy in the right Triceps and bigeps muscies.
Conservative management, including physical therapy, mecications, and pain management trials.

The alternatives ta surgery, and riske and benefits of surgery were discussed at length, The patient understoad there
could be worsening neurologic funation and there may not be improvernent They could have ongoing or warse neck pain
and may require more surgery bacause of accelerated degenerative diseage, adjacent level disease, nonunion, or
hardware complications, We discussed wound complications, dysphagia, and dysphonia post-aneratively, along with
blindness. Stroke, death, and medical complications were also discussed at ferigth.

PRE-GPERATIVE DIAGNOSES:

Herniated cervical diac

Mic-cervical region(M50.22)

Cervical Lavalis): C4-6, C5-6

POST-OPERATIVE DIAGNOSES:

Hernlated cervical disc

Mid-cervical region(MS0.22)

Cervical Levelfs}: 4-5, C5-6

PROCERURE PERFORMED:

Anterior cervical diskectomy and fusion (one jevel) (including discectomy, arthrodesis, and anterlor instrumentation)
Gervical Level{s}: C5-G

Anterior Gervical Corpectomy: C5 Partial (60%)

Anterlor instrumentation Accel Van Gogh titanium plate with fixed angle screws
Biomechanical Davice(s): PEE Spacer,

Spinal Grafts}: Allograft, morselized Autografl, local (through same inelslon)
Imaging: Fluoroscople Guidance

 

LEGEND: *=Corrected @=Abnormal C=Critical L=Low H=High'f=Foatnote #=Interp Data ReRef Lab
Request IC: 364073423 . Page 143 of 220 Print Date/Time: 9/9/2079 16:49 EDT

 
Jersey City Medical Center

Patient: HUGHES, ANTHONY Adrnit: 8/16/2019 Disch, 8/7/2018
MRN: 0002012459 Service: Medical
Account #: 1922800043 Altending: Gerling MD, Michael C

DOB/Age/Sex: 72°N975 44 years Male

 

 

Surgical Documentation ) |
Type(s): SSEP MEP

Anterior cervical diskectamy and Tatal Disk Replacement; Cervical Level(s): C4-5
Implantation of Biomechanical Device(s): Disk replacement devioe TOR: Mobl-C

ANESTHESIA:General encotracheal
ESTIMATED BLOOD LOSS; 20 mb
SPECIMENS REMOVED: Disk Herniation at each level

FINBINGS:

Headlights and Loupes were used

isc herniation was noted intra-aperatively anc gent for pathologie examination,

Neuro-monitoring stable throughout thé procedure and the patient was neurologically at baseline at the end.
Local Depomedrol used at the end of the case.

Antibiotics were given before incision,

Partial corpectomy was necessary fo compiete the clecompression and correct local deformation.

TECHNIQUE

After the site was marked and timeout was called, the patient recelyed antibloties and was intubated supine. The aris
were tuoked at the side, Bony prominences were protected. The neck was prepped and draped in the usual sterile
fashion.

A teft-sided transverse Incision was cartied down sharply through platysma with a Smith-Roblnser approach uffized on
the left side, The midline structures were swept to the left side and the longus coll were undermined. The 04-5, C5-€ disks
were identified using fluorescopy. Cagpar pins were then placed in the C4-5, C5-6 levels with gente distraction while
hand-held retractors were used to retract the longus colli,

The standard discectomy procedure af the C4-5 and CS-6 fevels were carried out using #11 blace scalpel, pitullaries, and
curettes. Posterior longitudinal ligament was left intact. The posterior disc herniations were visualized, excised, and sent
for pathology. The decompression was extended cephalad at the C6-6 level in order to complete the decompression as
disk was found to extend behind the body. A partlal corpectomy was carted out, removing 50% on the body. The
decompression was carried oul laterally at the uncovertebra{ joints. Posterior longitudinal figament was left Intact.

‘otal Disk Replacement at C4-5: After adequate decompression, the space was then carefully prepared for mobile implant
use. it was carefully rinsed of all bons shavings and metiouious hernostasis was achieved. All bleeding surfaces were
oauterized except In the footprint planned for the implant, The erdpliates were then sized for interbacly disk replacement
device which was taped into position using fluoroscople quidanee ta confirm excellent central position on AP and Lateral
views, with excellent stability,

5-6 fusion and instrumentation: At C5-6 we then carried out fusion by squaring off the vertebral end plates and
decorticating the uncevertebral joints, The bone was saved as local autograft. Minimal bleeding was encountered and weil
controlled. The space was then sized for interbody PEEK Spacer cage filed with local autograft and allograft, and tapped
info position with excellent stability. Uncovertebral joint grafting with local graft was carrled out. Anterior instrumentation
with Accel Van Gogh titanium plate with fixed angle screws was carried out at the CS-6 level, The plate saf flush with the
bone and ail screws locked into the plate with excellent end torque resistance.

 

‘LEGEND: *=Corrected @=Abnormal C=Crlifeal L=-Low H=High f=Footnote #-Interp Data R-Ref Lab
Request 0: 354073423 Page 144 of 220 Print DatefTime: 9/9/2019 16:19 EDT

 

 
Jersey City Medical Center

Patient: HUGHES, ANTHONY Admit: 8/16/2019 Oissh. 8/17/2019
MRN: 0002012459 Service: Medical
Account #: {922800043 Attending: Gerling MD,Michael C

DOB/Age/Sex: 7/27/1975. 44 years Male

 

 

Surgical Documentation

The Caspar pins were then released, removed and bone wax was placed in the defects. Bleeding was completely
stopped, The bone position was excellent. Using fluorascopy, | was able to visualize the implants clearly.

The wound was than explored and minimal bleeding was present, Depomedrol medicated cocktail Including marcaine and
antibiotic was Injected into the prevertebral fascia, along with placement of a soakect Gelfoam sponge, ton} x Zor on top
of the implant at the end of the case. Though hemostasis was excellent without cancem, a Hemovao drain was
prophylactically placed through the platysma and sewn into position with a 2-0 nylon. The platysma was closed ina
standard fashion with a 2-0 Vieryt followed by 3-O subderinal buried sutures, followed hy Dermabond glue. Steti-strips
and dressings were then utilized, and a hard collar was placed before awakening uneventfully having tolerated the
pracedure well. Neuro-monitoring remained stable through the procedure,

Electronically Signed on 08/16/2019 17:33 EDT
Gerling MD, Michael C

 

LEGEND: *sCorracted @2=Abnormal C=Critical L>Low H=High f-Footnote #+Interp Data R=Ref Lab
Raquest I: 354073423 Page 145 of 220 Print Oateffime: 9/9/2019 16:49 EDT

 
 

 

 
 

 

 
